Case 2:21-mj-00319-LPL Document 7 Filed 02/12/21 Page 1of1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

 

 

 

 

MAGISTRATE'S DOCKET #
UNITED STATES OF AMERICA DATE OF COMPLAINT
vs CRIMINAL DOCKET NUMBER WR) - 319
Rusgere Peter 5 on . DATE OF INDICTMENT .
STATUTE:
patearrestep: otl/a/a}
. INITIAL APPEARANCE

Before

Magistrate

 

 

LENIHAN KELLY Date: a la la l " Casette Tape #
MITCHELL BAXTER Time: 4 £30 Tape Index:

EDDY PESTO

 

U.S. ATTORNEY

JESSICA SMorA

 

 

1. RIGHTS EXPLAINED

2, COMPLAINTAINDI

4, COUNSEL

5. BAIL

CTMENT/INFORMATION:

 

x

Read Summarized [| Reading waived

 

Xx

3, ACT & PENALTIES

Defendant provided with a copy of the charges

Defendant to be provided with a copy of the charges as soon as possible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X | Read Summarized Reading waived
X | Defendant requested appointment _ Defendant waived appointment
X | Defendant represented by: 5 ana kK bw w
Defendant expects to retain:
X | Affidavit executed. .
| Not Qualified Qualified [| ‘with possible requirement for partial or full payment
x Federal Public Defender appointed
CJA Panel Attorney - appointed
Recommended Bond: \ ,
rx Bond Set at: Sho, ood Uns eure!
By Consent Additional Conditions imp osed:
By Magistrate
Bond Posted
Temporary Commitment issued . | Final Conunitment issued

 

 

 Goemoceen|

LI

6, PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

ye be scheduled iA the charging Distt

ADDITIONAL COMMENTS: The Defendant agreed to participate in this hearing via video conference,

Bond Review Hearing Set For:

 

 

Detention Hearing Set For:

 

Preliminary Exam/Rule 40/Apaigumest-set Tor:

 

 
